FILED
                            NOT FOR PUBLICATION                             FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50030

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03516-LAB

  v.
                                                 MEMORANDUM *
CARLOS EDMUNDO JACKSON-
PLASCENCIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Carlos Edmundo Jackson-Plascencia appeals from the 57-month sentence

imposed following his guilty-plea conviction for possession of cocaine with intent

to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Jackson-Plascencia contends that the district court erred by applying the

wrong legal standards when evaluating whether he should receive a minor role

adjustment under U.S.S.G. § 3B1.2(b). The record reflects that the district court

applied the correct legal standard in denying the adjustment and did not clearly err

by determining that Jackson-Plascencia did not meet his burden of showing that he

was substantially less culpable than his co-participants. See United States v.

Cantrell, 433 F.3d 1269, 1282-84 (9th Cir. 2006).

      AFFIRMED.




                                          2                                      10-50030